DETAILED ACTION
This office action is in response to communication filed on August 11, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 11, 2022 has been entered.
 
Response to Amendment
Amendments filed on August 11, 2022 have been entered. 
Claims 1, 4-5, 8, 12-13, 15-16 and 20 have been amended.
Claims 2-3 and 17 have been cancelled.
Claims 1, 4-16 and 18-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 08/11/2022, with respect to the objections to claims 1, 5, 8, 13, 15-16 and 20 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 8-12), filed on 08/11/2022, with respect to the rejection of claims 1, 4-16 and 18-20 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Applicant argues (p. 9-11) that the combination of Davis, Brandsaeter, and Pan is untenable. More specifically, Brandsaeter specifies a specific method for determining whether there is subsidence or uplift. The Office action asserts, on p. 13, that pressure sensors detecting pressure changes taught by Brandsaeter is analogous to subsea surface elevation information … In other words, Brandsaeter specifically teaches a method that utilizes regression analysis and interpolation to determine an extent of subsidence or uplift in the area covered by the mesh. However, the Office action further attempts to modify the method that Brandsaeter teaches with Pan … One of ordinary skill in the art would not look to modify the regression analysis and interpolation employed on the mesh of Brandsaeter with the acoustic energy measurements- based method of Pan.
These arguments are not persuasive.
The examiner submits that neither Brandsaeter nor Pan are being relied upon for the analysis techniques argued by applicant, but instead for the characteristics of the environment on which the geodetic data is collected, and different techniques for data collection.
In other words, the examiner submits that:
Davis (US 20140207381 A1) is being relied upon for teaching the analysis of the geodetic data obtained from the sensors (e.g., tiltmeters),
Brandsaeter (US 20180073870 A1) is being relied upon for teaching the use of subsea geodetic data, while implementing secure and substantially immovable tiltmeters stations (see also Larsen - US 20030078706 A1 and Kampshoff - US 20140095075 A1, IDS record regarding sensors being securely positioned on the sea floor),
Pan (US 20130028049 A1, IDS record) is being relied upon for teaching the use of acoustic ranging with transponders for obtaining subsea surface elevation information (see also Larsen - US 20030078706 A1 and Kampshoff - US 20140095075 A1, IDS record regarding the use of acoustic signals for obtaining range and location in underwater applications), 
New reference Larsen (US 20030078706 A1) is being relied upon for teaching the collection of subsea surface elevation information using triangulating of transponders, and 
Kampshoff (US 20140095075 A1, IDS record) is being relied upon for teaching the tiltmeters stations functioning as the transponders. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “obtaining subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with and triangulating each of a plurality or transponders, and wherein the plurality of tiltmeter stations function as the plurality of transponders”, which is unclear as to what the recitation encompasses. Similar language is recited in independent claim 16, with none of the dependent claims clarifying the recited subject matter.
The original disclosure describes “Acoustic ranging can be used to determine the absolute distance between a vessel 14 and a seafloor transponder or reflector. In at least one example, to obtain subsea surface elevation data, the vessel 14 sends acoustic waves 114 to the surface 111 and measures the period of time the acoustic waves 114 rebound from the surface 111 and return to the vessel 14. As such, locations on the surface 111 can be triangulated to provide surface elevation data” (see specification at [0030]). In other words, subsea surface elevation data can be obtained by using transponders, as well as by triangulating locations on the surface (which may correspond to the locations of the transponders).
For examination purposes, claim language is interpreted as “obtaining subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with , and wherein the subsea surface elevation information is obtained by triangulating the plurality of surface locations”.

Examiner’s Note
The examiner notes that claim 1 recites “combining the subsea surface gradient information and the subsea surface elevation information to generate the subsea geodetic data” which according to the original disclosure corresponds to the geodetic data including a combination of surface elevation information and surface gradient information (see specification at [0057]). Based on this, the examiner submits that this interpretation will be  (see rejection below).

Claims 1, 4-16 and 18-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “combining the subsea surface gradient information and the subsea surface elevation information to generate the subsea geodetic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or using mathematical concepts (combining different data sets). Except for the recitation of the type of data being evaluated (i.e., subsea surface gradient information,  subsea surface elevation information, subsea geodetic data), the limitation in the context of this claim mainly refers to combining different information. 
the limitation “generating a set of constraining relationships based on the subsea geodetic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see claim 15; see also specification at [0048]). Except for the recitation of the type of data being evaluated (i.e., subsea geodetic data), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate collected data. 
the limitation “identifying values for temporal changes in subsea surface elevations and temporal changes in subsea surface gradients at each surface location in the plurality of surface locations based on determining a solution to the set of constraining relationships” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see specification at [0049]-[0050]). Except for the recitation of the type of data being evaluated (i.e., subsea geodetic data), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate collected data to obtain additional information (i.e., values for temporal changes in subsea surface elevations and temporal changes in subsea surface gradients). 

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
 “A method of evaluating subsea geodetic data,”
“providing a plurality of secure and substantially immovable tiltmeter stations along a subsea surface, the plurality of tiltmeter stations positioned at a plurality of surface locations,”
“obtaining subsea surface gradient information at each of the plurality of surface locations from each of the plurality of surface locations from each of the plurality of tiltmeter stations,”
“obtaining subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with and triangulating each of a plurality or transponders, and wherein the plurality of tiltmeter stations function as the plurality of transponders,” 
“displaying a surface model based on said values,” and
“wherein a field-activity action is taken in response to the surface model,”
which, when considered individually and in combination, integrate the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., a field-activity action is taken in response to the surface model based on the analysis of subsea geodetic data). The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Similarly, independent claim 16 is directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 4-15 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20140207381 A1), hereinafter ‘Davis’, in view of Brandsaeter (US 20180073870 A1), hereinafter ‘Brandsaeter’, and in further view of Pan (US 20130028049 A1, IDS record), hereinafter ‘Pan’, Larsen (US 20030078706 A1), hereinafter ‘Larsen’, and Kampshoff (US 20140095075 A1, IDS record), hereinafter ‘Kampshoff’.
Regarding claim 1. (Currently Amended)
Davis discloses:
A method (Fig. 3) of evaluating geodetic data ([0005]: a method for evaluating surface data (geodetic data) is presented), the method comprising: 
providing a plurality of tiltmeter stations (Fig. 1A, items 112 – “tiltmeter stations”) along a surface (Fig. 1A, item 111 – “geographic surface”), the plurality of tiltmeter stations positioned at a plurality of surface locations ([0011], [0026]: a measurement subsystem (Fig. 1A, item 101) includes tiltmeter stations in a tiltmeter array over a plurality of surface locations on a geographic surface); 
obtaining surface gradient information at each of the plurality of surface locations from each of the plurality of tiltmeter stations (Fig. 3, item 302; [0005], [0053]: geodetic data is received, the geodetic data including surface gradient information from the tiltmeter stations (see [0030]));
obtaining surface elevation information at each of the plurality of surface locations (Fig. 3, item 302; [0005], [0053]: geodetic data is received, the geodetic data including surface elevation information and surface gradient information from the tiltmeter stations (see [0030])); 
combining the surface gradient information and the surface elevation information to generate the geodetic data ([0053]: geodetic data includes a combination of surface elevation information and surface gradient information);
generating a set of constraining relationships based on the geodetic data (Fig. 3, item 306; [0005], [0056]: a set of constraining relationships are generated based on the geodetic data); 
identifying values for temporal changes in surface elevations and temporal changes in surface gradients at each surface location of the plurality of surface locations based on determining a solution to the set of constraining relationships (Fig. 3, item 308; [0005]-[0007], [0061]: constraining equations are solved to identify temporal changes in the surface elevation and in the surface gradient); and 
displaying a surface model based on said values (Fig. 3, item 314; [0004], [0063]: a model of geographic surface is generated); 
wherein a field-activity action is taken in response to the surface model ([0040], [0064]: surface model is used to analyze subterranean resources and structures).

Davis does not disclose:
the geodetic data is subsea geodetic data; 
the plurality of tiltmeter stations is secure and substantially immovable;
the surface is a subsea surface;
the surface gradient information is subsea surface gradient information;
the surface elevation information is subsea surface elevation information;
obtaining subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with and triangulating each of a plurality of transponders, and wherein the plurality of tiltmeters stations function as the plurality of transponders;
the surface elevations are subsea surface elevations; and
the surface gradients are subsea surface gradients.

Regarding the geodetic data is subsea geodetic data; the plurality of tiltmeter stations is secure and substantially immovable; the surface is a subsea surface; the surface gradient information is subsea surface gradient information; the surface elevation information is subsea surface elevation information; the surface elevations are subsea surface elevations; and the surface gradients are subsea surface gradients, Brandsaeter teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters);
“FIG. 1 also illustrates consequences of subsidence such that the cables 100 sinks to new positions illustrated by dashed lines 101. More particularly, a point 150 on the solid surface subsides a distance dz in the vertical direction z. The shift dz at vertex 150 will shift an adjacent seismic station 140 downward, e.g. to the position illustrated by the dotted circle below seismic station 140. The shift dz also increases the tilt 141 in the inline direction at seismic sensor 140 by an angle α. A corresponding downward shift is shown at vertex 151 of the grid, and a change of tilt in the cross-line direction y is illustrated by an angle β” ([0025]: the seismic stations, which are secured by the cables and include tilt sensors (see [0027]), move due to subsidence (see [0030] regarding assumptions holding even if real cable moves, which also implies that the cables keep the stations secure in position)); and
 “It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter to implement the geodetic data as subsea geodetic data, the plurality of tiltmeter stations being secure and substantially immovable, the surface as a subsea surface, the surface gradient information as subsea surface gradient information, the surface elevation information as subsea surface elevation information, the surface elevations as subsea surface elevations, and the surface gradients as subsea surface gradients, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding obtaining subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with a plurality of transponders, Pan teaches:
“In another embodiment, the seismic streamer 106 comprises a dual-sensor streamer, in which the seismic sensors 107 comprise pairs of collocated pressure and particle motion sensors … The seismic sensors 107 in the ocean bottom sensor 108 can also comprise pairs of pressure and particle motion sensors … When the seismic source 104 is activated, acoustic energy travels downwardly, at 110, through the body of water 102 and the water bottom 109 to layer boundaries, such as 111 and 112, surrounding a subterranean formation layer, such as 113. A portion of the acoustic energy is reflected from the layer boundary at 111 and travels upwardly, at 114. The upwardly traveling acoustic energy 114 is detected at seismic sensors 107 on the ocean bottom cable 108 or the seismic streamer 106” ([0020]-[0022]: a seismic acquisition system includes a seismic source and a dual-sensor streamer including pressure sensors and particle motion sensors; the seismic acquisition system employs acoustic energy to obtain measurements at the seismic sensors in order to estimate the rough sea elevation (see [0024])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, and in further view of Pan, to obtain the subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with a plurality of transponders (e.g., seismic sensor), in order to obtain a confident measurement of subsea surface elevation by using well known techniques.

Regarding obtaining subsea surface elevation information at each of the plurality of surface locations by triangulating each of a plurality of transponders, Larsen teaches:
	“By determining the time delay from transmittal of the interrogation signal to receival of a response signal on the frequency of one particular transponder, the distance or “range” from the unit to this transponder may then be calculated when the sound velocity in the water and the time delay of the transponder are known. The absolute positions of the transponders are determined beforehand, preferably by triangulation from a surface vessel establishing its own positions from e.g. a satellite navigation system such as the GPS” ([0107-[0108]: range or distance (analogous to subsea surface elevation information) between transponders and vessel (see [0110]-[0111]) is calculated using acoustic signals (see [0105]) and positions of the transponders, which are determined beforehand by triangulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter and Pan, and in further view of Larsen, to obtain subsea surface elevation information at each of the plurality of surface locations by triangulating each of a plurality of transponders, in order to obtain accurate information regarding subsea surface elevation.

Regarding the plurality of tiltmeters stations function as the plurality of transponders, Kampshoff teaches:
“FIG. 2 shows how the pressure sensors 1 are each mounted on a tripod 3 of which the legs at least partly penetrate the seafloor 2 and how the distances between the pressure sensors 1 are measured by obtaining time of flight information of acoustic, electromagnetic, photonic and/or other wireless signals 4 transmitted periodically by a wireless signal transmitter 5 mounted at one tripod 3 to wireless signal receivers 6 mounted at the other tripods 3” ([0023]: pressure sensors (analogous to tiltmeters) are mounted on tripods, which also include transmitter/receivers for measuring time of flight of acoustic signals for determining distances during monitoring of seafloor movements (see [0010]; see also Larsen at [0112] regarding transponders equipped with pressure sensors to determine depth of transponder)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan and Larsen, and in further view of Kampshoff, to implement the plurality of tiltmeters stations to function as the plurality of transponders, in order to minimize the computational calculations due to utilization of the same sensor platform for acquisition of different measurements.

Regarding claim 4. (Currently Amended)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 1 as described above.
Davis does not disclose:
the subsea surface elevation information are also obtained by measuring water pressure.

Pan further teaches:
“In another embodiment, the seismic streamer 106 comprises a dual-sensor streamer, in which the seismic sensors 107 comprise pairs of collocated pressure and particle motion sensors … The seismic sensors 107 in the ocean bottom sensor 108 can also comprise pairs of pressure and particle motion sensors … When the seismic source 104 is activated, acoustic energy travels downwardly, at 110, through the body of water 102 and the water bottom 109 to layer boundaries, such as 111 and 112, surrounding a subterranean formation layer, such as 113. A portion of the acoustic energy is reflected from the layer boundary at 111 and travels upwardly, at 114. The upwardly traveling acoustic energy 114 is detected at seismic sensors 107 on the ocean bottom cable 108 or the seismic streamer 106” ([0020]-[0022]: a seismic acquisition system includes a seismic source and a dual-sensor streamer including pressure sensors and particle motion sensors; the seismic acquisition system employs acoustic energy to obtain measurements at the seismic sensors in order to estimate the rough sea elevation (see [0024]; see also Larsen at [0112] regarding transponders equipped with pressure sensors to determine depth of transponder)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to obtain the subsea surface elevation information by measuring water pressure, in order to obtain a confident measurement of subsea surface elevation by using well known techniques.

Regarding claim 5. (Currently Amended)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 1 as described above.
Davis further discloses:
the set of constraining relationships relates undetermined values for the temporal changes in the surface elevations at the plurality of surface locations to the surface gradient information included in the geodetic data, and wherein a plurality of constraining relationships in the set of constraining relationships include the undetermined values for the temporal changes in the surface elevations at the plurality of surface locations ([0005]-[0006], [0009]: the set of constraining relationships relates undetermined values for temporal changes in surface elevation to surface gradient information included in the geodetic data at multiple surface locations).  
	
Davis does not explicitly disclose:
the geodetic data is subsea geodetic data; 
the surface elevations are subsea surface elevations; and
the surface gradient information is subsea surface gradient information.

Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the geodetic data as subsea geodetic data, the surface elevations as subsea surface elevations, and the surface gradient information as subsea surface gradient information, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding claim 6. (Previously Presented)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 5 as described above.
Davis further discloses:
the geodetic data include the surface elevation information for a first subset of the plurality of surface locations and the surface gradient information for a second subset of the plurality of surface locations ([0006]: geodetic data includes surface elevation information for a first subset of surface locations, and surface gradient information for a second subset of surface locations); 
wherein the set of constraining relationships relates undetermined values for the temporal changes in the surface gradients at the first subset of the plurality of surface locations and the undetermined values for the temporal changes in the surface elevations at the second subset of the plurality of surface locations to the surface elevation information and the surface gradient information included in the geodetic data, wherein the plurality of the constraining relationships includes multiple undetermined values ([0006]: the constraining relationships relate undetermined values for temporal changes in surface gradients at the first subset of surface locations and undetermined values for temporal changes in surface elevations at the second subset of surface locations to the surface elevation information and the surface gradient information included in the geodetic data, with the constraining relationships including multiple undetermined values); and 
wherein identifying the values for the temporal changes in the surface elevations and the temporal changes in the surface gradients at each surface location in the plurality of surface locations comprises identifying particular values for the temporal changes in the surface gradients at each of the first subset of the plurality of surface locations and particular values for the temporal changes in the surface elevations at each of the second subset of the plurality of surface locations based on determining the solution to the set of constraining relationships ([0005]-[0006]: identifying particular values for temporal changes in surface elevation at each surface location in the subset includes identifying particular values for temporal changes in surface gradient at each of the first subset of locations and particular values for temporal changes in surface elevation at each of the second subset of surface locations, the identification being based on determining a solution to the set of constraining relationships).  

Davis does not explicitly disclose:
the geodetic data is subsea geodetic data; 
the surface elevation information is subsea surface elevation information;
the surface gradient information is subsea surface gradient information;
the surface gradients are subsea surface gradients; and
the surface elevations are subsea surface elevations.

Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the geodetic data as subsea geodetic data, the surface elevation information as subsea surface elevation information, the surface gradient information as subsea surface gradient information, the surface gradients as subsea surface gradients, and the surface elevations as subsea surface elevations, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding claim 7. (Previously Presented)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 6 as described above.
Davis further discloses:
the geodetic data include the surface gradient information and the surface elevation information for a third subset of the plurality of surface locations, and wherein the set of constraining relationships includes the surface gradient information and the surface elevation information for the third subset of the plurality of surface locations ([0006]: the geodetic data include surface gradient information and surface elevation information for a third subset of the surface locations, and the set of constraining relationships includes the surface gradient information and surface elevation information for the third subset of the surface locations).  

Davis does not explicitly disclose:
the geodetic data is subsea geodetic data; 
the surface gradient information is subsea surface gradient information;
the surface elevation information is subsea surface elevation information.

Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the geodetic data as subsea geodetic data, the surface gradient information as subsea surface gradient information, and the surface elevation information as subsea surface elevation information, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding claim 8. (Currently Amended)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 6 as described above.
Davis further discloses:
each of a plurality of the undetermined values is included in multiple constraining relationships, and wherein each of the multiple constraining relationships that includes each of the plurality of the undetermined values, taken by itself, constrains without determining each of the plurality of undetermined values in the constraining relationship ([0006]: each of multiple undetermined values are included in multiple different constraining relationships; each of the constraining relationships that includes multiple undetermined values, taken by itself, constrains without determining the undetermined values in the relationship).  

Regarding claim 9. (Previously Presented)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 6 as described above.
Davis further discloses:
the set of constraining relationships comprises a system of linear equations, and wherein identifying the particular values for the temporal changes in the surface gradients at each of the first subset of the plurality of surface locations and the particular values for the temporal changes in the surface elevations at each of the second subset of the plurality of surface locations comprises solving the system of linear equations ([0007]: the set of constraining relationships includes a system of linear relationships; and identifying the particular surface gradient values (i.e., the particular values for the temporal changes in surface gradient) for the first subset of locations and the particular surface elevation values (i.e., the particular values for the temporal changes in surface elevation) for the second subset of locations includes solving the system of linear relationships for the particular surface gradient values and the particular surface elevation values).  

Davis does not explicitly disclose:
the surface gradients are subsea surface gradients; and
the surface elevations are subsea surface elevations.

Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the surface gradients as subsea surface gradients, and the surface elevations as subsea surface elevations, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding claim 10. (Previously Presented)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 6 as described above.
Davis further discloses:
generating the set of constraining relationships comprises generating one or more matrices, and wherein solving the set of constraining relationships comprises inverting at least one of the one or more matrices ([0007]: generating the set of constraining relationships includes generating one or more matrices; and solving the set of constraining relationships includes inverting one or more of the matrices).  

Regarding claim 11. (Previously Presented)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 6 as described above.
Davis further discloses:
identifying the particular values for the temporal changes in the surface gradients and the particular values for the temporal changes in the surface elevations comprises solving the set of constraining relationships based on Gaussian elimination or Gauss-Jordan elimination ([0007]: identifying the particular surface elevation values (i.e., the particular values for the temporal changes in surface elevation) and the particular surface gradient values (i.e., the particular values for the temporal changes in surface gradient) includes solving the set of constraining relationships based on Gaussian elimination or Gauss-Jordan elimination).  

Davis does not explicitly disclose:
the surface gradients are subsea surface gradients; and
the surface elevations are subsea surface elevations.

Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the surface gradients as subsea surface gradients, and the surface elevations as subsea surface elevations, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding claim 12. (Currently Amended)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 6 as described above.
Davis further discloses:
the geodetic data further comprises surface coordinate information for each of the plurality of surface locations ([0008]: the geodetic data include surface coordinate information for each of the surface locations), the method further comprising: 
identifying neighboring pairs of the plurality of surface locations based on the surface coordinate information, wherein each of the plurality of constraining relationships in the set of constraining relationships is based on the geodetic data for a neighboring pair of the plurality of surface locations ([0008]: neighboring pairs of the surface locations are identified based on the surface coordinates, with each of the constraining relationships being based on the geodetic data for a neighboring pair of the surface locations); and 
identifying parameters of elevation curves between the neighboring pairs of the plurality of surface locations based on the geodetic data, the particular values for the temporal changes in the surface gradients, and the particular values for the temporal changes in the surface elevations ([0010]: parameters of elevation curves between the neighboring pairs of surface locations are determined based on the received geodetic data, the particular surface gradient values (i.e., the particular values for the temporal changes in surface gradient at the first subset of surface locations), and the particular surface elevation values (i.e., the particular values for the temporal changes in surface elevation at the second subset of surface locations)), 
wherein an elevation curve between each neighboring pair of the plurality of surface locations represents a temporal change in surface elevation between the neighboring pair of the plurality of surface locations ([0010]: each elevation curve represents a surface deformation between a neighboring pair of surface locations (see also [0038], [0062])).  

Davis does not explicitly disclose:
the geodetic data is subsea geodetic data; 
the surface coordinate information is subsea surface coordinate information;
the surface gradients are subsea surface gradients; and
the surface elevations are subsea surface elevations.

Regarding the geodetic data is subsea geodetic data, the surface gradients are subsea surface gradients, and the surface elevations are subsea surface elevations Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the geodetic data as subsea geodetic data, the surface gradients as subsea surface gradients, and the surface elevations as subsea surface elevations, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding the surface coordinate information is subsea surface coordinate information, Davis further teaches:
“Geodetic measurements provide information about the Earth’s surface. For example, Global Positioning System (GPS) measurements can provide three-dimensional coordinates (e.g., longitude, latitude, and elevation) for locations on the Earth’s surface, Interferometric Synthetic Aperture Radar (InSAR) can provide change in position data for locations on the Earth’s Surface, and tiltmeter measurements can provide tilt data (e.g., indicating change in elevation gradient) for locations on the Earth’s Surface” ([0002]: geodetic measurements include three-dimensional coordinates for locations on the Earth’s surface (see also [0011] and [0027] regarding the GPS receivers obtaining surface elevation and surface coordinates)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the surface coordinate information as subsea surface coordinate information, in order to obtain additional information regarding the subsea surface locations for improving evaluation.

Regarding claim 13. (Currently Amended)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 12 as described above.
Davis further discloses:
the plurality of surface locations correspond to a region on Earth’s surface, and wherein the method further comprises: calculating the temporal changes in the surface elevations for other surface locations in the region based on the parameters of one or more of the elevation curves ([0010]: the surface locations correspond to a region on the Earth's surface, and the method further includes calculating temporal changes in elevation for other surface locations in the region based on the parameters of one or more of the elevation curves).  

Davis does not explicitly disclose:
the surface elevations are subsea surface elevations.

Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the surface elevations as subsea surface elevations, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding claim 14. (Previously Presented)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 12 as described above.
Davis further discloses:
identifying the neighboring pairs of the plurality of surface locations comprises generating a Delaunay triangulation of the plurality of surface locations based on the surface coordinate information, the Delaunay triangulation comprising Delaunay connecting lines between each of the neighboring pairs of the plurality of surface locations ([0008]: the neighboring pairs of surface locations are identified based on generating a Delaunay triangulation of the surface locations, the Delaunay triangulation including Delaunay connecting lines between each of the neighboring pairs of surface locations).  

	Davis does not explicitly teach:
		the surface coordinate information are subsea surface coordinate information.

Davis further teaches:
“Geodetic measurements provide information about the Earth’s surface. For example, Global Positioning System (GPS) measurements can provide three-dimensional coordinates (e.g., longitude, latitude, and elevation) for locations on the Earth’s surface, Interferometric Synthetic Aperture Radar (InSAR) can provide change in position data for locations on the Earth's Surface, and tiltmeter measurements can provide tilt data (e.g., indicating change in elevation gradient) for locations on the Earth’s Surface” ([0002]: geodetic measurements include three-dimensional coordinates for locations on the Earth’s surface (see also [0011] and [0027] regarding the GPS receivers obtaining surface elevation and surface coordinates)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the surface coordinate information as subsea surface coordinate information, in order to obtain additional information regarding the subsea surface locations for improving evaluation.

Regarding claim 15. (Currently Amended)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 12 as described above.
Davis further discloses:
generating the set of constraining relationships comprises at least one of: 
for each neighboring pair of the plurality of surface locations where the geodetic data include a value t1 for a temporal change in surface gradient at a first point in the neighboring pair and a value t2 for a temporal change in the surface gradient at a second point in the neighboring pair, constraining an undetermined value hl for a temporal change in surface elevation at the first point and an undetermined value h2 for a temporal change in the surface elevation at the second point by a relationship of a form  
                
                    
                        
                            h
                        
                        
                            2
                        
                    
                    -
                    
                        
                            h
                        
                        
                            1
                        
                    
                    =
                    1
                    /
                    2
                    (
                    
                        
                            t
                        
                        
                            1
                        
                    
                    +
                    
                        
                            t
                        
                        
                            2
                        
                    
                    )
                    l
                    ,
                
            
wherein the first point and the second point are separated by a distance l according to the surface coordinate information; 
for each neighboring pair where the geodetic data include a value hl for the temporal change in the surface elevation at the first point in the neighboring pair and the value t2 for the temporal change in the surface gradient at the second point in the neighboring pair, constraining an undetermined value t1 for the temporal change in the surface gradient at the first point and the undetermined value h2 for the temporal change in the surface elevation at the second point by a relationship of a form 
                
                    
                        
                            2
                            h
                        
                        
                            2
                        
                    
                    -
                    
                        
                            t
                        
                        
                            1
                        
                    
                    l
                    =
                    2
                    
                        
                            h
                        
                        
                            1
                        
                    
                    +
                    
                        
                            t
                        
                        
                            2
                        
                    
                    l
                    ,
                     
                     
                     
                     
                     
                
            
wherein the first point and the second point are separated by the distance l according to the surface coordinate information; or 
for each neighboring pair where the geodetic data include the value h1 for the temporal change in the surface elevation at the first point in the neighboring pair and a value h2 for the temporal change in the surface elevation at the second point in the neighboring pair, constraining the undetermined value t1 for the temporal change in the surface gradient at the first point and an undetermined value t2 for the temporal change in surface gradient at the second point by a relationship of a form 
                
                    
                        
                            t
                        
                        
                            1
                        
                    
                    +
                    
                        
                            t
                        
                        
                            2
                        
                    
                    =
                    2
                    l
                    
                        
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                            -
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                    
                
            
wherein the first point and the second point are separated by the distance l according to the surface coordinate information ([0009]: different constraining relationships are generated based on available information (see also [0057]-[0059])).  

Davis does not explicitly disclose:
the geodetic data is subsea geodetic data; 
the surface gradient is subsea surface gradient; 
the surface elevation is subsea surface elevation; and
the surface coordinates are subsea surface coordinates.

Regarding the geodetic data is subsea geodetic data, the surface gradient is subsea surface gradient, and the surface elevation is subsea surface elevation, Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the geodetic data as subsea geodetic data, the surface gradient as subsea surface gradient, and the surface elevation as subsea surface elevation, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding the surface coordinates are subsea surface coordinates, Davis further teaches:
“Geodetic measurements provide information about the Earth’s surface. For example, Global Positioning System (GPS) measurements can provide three-dimensional coordinates (e.g., longitude, latitude, and elevation) for locations on the Earth’s surface, Interferometric Synthetic Aperture Radar (InSAR) can provide change in position data for locations on the Earth's Surface, and tiltmeter measurements can provide tilt data (e.g., indicating change in elevation gradient) for locations on the Earth’s Surface” ([0002]: geodetic measurements include three-dimensional coordinates for locations on the Earth’s surface (see also [0011] and [0027] regarding the GPS receivers obtaining surface elevation and surface coordinates)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the surface coordinates as subsea surface coordinates, in order to obtain additional information regarding the subsea surface locations for improving evaluation.

Regarding claim 16. (Currently Amended)
Davis discloses:
A system (Fig. 1) for evaluating geodetic data ([0005]: a system is used for evaluating surface data (geodetic data)), the system comprising: 
a plurality of tiltmeter stations (Fig. 1A, items 112 – “tiltmeter stations”) along a surface (Fig. 1A, item 111 – “geographic surface”), the plurality of tiltmeter stations positioned at a plurality of surface locations ([0011], [0026]: a measurement subsystem (Fig. 1A, item 101) includes tiltmeter stations in a tiltmeter array over a plurality of surface locations on a geographic surface);
a non-transitory computer-readable storage medium (Fig. 1, item 103; [0035]: a computing subsystem includes memory), the non-transitory computer-readable storage medium including instructions that comprise: 
obtaining surface gradient information at each of the plurality of surface locations from each of the plurality of tiltmeter stations (Fig. 3, item 302; [0005], [0053]: geodetic data is received, the geodetic data including surface gradient information from the tiltmeter stations (see [0030]));
obtaining surface elevation information at each of the plurality of surface locations (Fig. 3, item 302; [0005], [0053]: geodetic data is received, the geodetic data including surface elevation information from the tiltmeter stations (see [0030])); 
combining the surface gradient information and the surface elevation information to generate the geodetic data ([0053]: geodetic data includes a combination of surface elevation information and surface gradient information);
generating a set of constraining relationships based on the geodetic data (Fig. 3, item 306; [0005], [0056]: a set of constraining relationships are generated based on the geodetic data); 
identifying values for temporal changes in surface elevations and temporal changes in surface gradients at each surface location of the plurality of surface locations based on determining a solution to the set of constraining relationships (Fig. 3, item 308; [0005]-[0007], [0061]: constraining equations are solved to identify temporal changes in the surface elevation and in the surface gradient); and
displaying a surface model based on said values (Fig. 3, item 314; [0004], [0063]: a model of geographic surface is generated); 
wherein a field-activity action is taken in response to the surface model ([0040], [0064]: surface model is used to analyze subterranean resources and structures).

Davis does not disclose:
the geodetic data is subsea geodetic data; 
the plurality of tiltmeter stations is secure and substantially immovable;
the surface is a subsea surface;
the surface gradient information is subsea surface gradient information;
the surface elevation information is subsea surface elevation information;
obtaining subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with and triangulating each of a plurality of transponders, and wherein the plurality of tiltmeters stations function as the plurality of transponders;
the surface elevations are subsea surface elevations; and
the surface gradients are subsea surface gradients.

Regarding the geodetic data is subsea geodetic data; the plurality of tiltmeter stations is secure and substantially immovable; the surface is a subsea surface; the surface gradient information is subsea surface gradient information; the surface elevation information is subsea surface elevation information; the surface elevations are subsea surface elevations; and the surface gradients are subsea surface gradients, Brandsaeter teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters);
“FIG. 1 also illustrates consequences of subsidence such that the cables 100 sinks to new positions illustrated by dashed lines 101. More particularly, a point 150 on the solid surface subsides a distance dz in the vertical direction z. The shift dz at vertex 150 will shift an adjacent seismic station 140 downward, e.g. to the position illustrated by the dotted circle below seismic station 140. The shift dz also increases the tilt 141 in the inline direction at seismic sensor 140 by an angle α. A corresponding downward shift is shown at vertex 151 of the grid, and a change of tilt in the cross-line direction y is illustrated by an angle β” ([0025]: the seismic stations, which are secured by the cables and include tilt sensors (see [0027]), move due to subsidence (see [0030] regarding assumptions holding even if real cable moves, which also implies that the cables keep the stations secure in position)); and
 “It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter to implement the geodetic data as subsea geodetic data, the plurality of tiltmeter stations being secure and substantially immovable, the surface as a subsea surface, the surface gradient information as subsea surface gradient information, the surface elevation information as subsea surface elevation information, the surface elevations as subsea surface elevations, and the surface gradients as subsea surface gradients, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding obtaining subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with a plurality of transponders, Pan teaches:
“In another embodiment, the seismic streamer 106 comprises a dual-sensor streamer, in which the seismic sensors 107 comprise pairs of collocated pressure and particle motion sensors … The seismic sensors 107 in the ocean bottom sensor 108 can also comprise pairs of pressure and particle motion sensors … When the seismic source 104 is activated, acoustic energy travels downwardly, at 110, through the body of water 102 and the water bottom 109 to layer boundaries, such as 111 and 112, surrounding a subterranean formation layer, such as 113. A portion of the acoustic energy is reflected from the layer boundary at 111 and travels upwardly, at 114. The upwardly traveling acoustic energy 114 is detected at seismic sensors 107 on the ocean bottom cable 108 or the seismic streamer 106” ([0020]-[0022]: a seismic acquisition system includes a seismic source and a dual-sensor streamer including pressure sensors and particle motion sensors; the seismic acquisition system employs acoustic energy to obtain measurements at the seismic sensors in order to estimate the rough sea elevation (see [0024])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, and in further view of Pan, to obtain the subsea surface elevation information at each of the plurality of surface locations by acoustic ranging with a plurality of transponders (e.g., seismic sensor), in order to obtain a confident measurement of subsea surface elevation by using well known techniques.

Regarding obtaining subsea surface elevation information at each of the plurality of surface locations by triangulating each of a plurality of transponders, Larsen teaches:
	“By determining the time delay from transmittal of the interrogation signal to receival of a response signal on the frequency of one particular transponder, the distance or “range” from the unit to this transponder may then be calculated when the sound velocity in the water and the time delay of the transponder are known. The absolute positions of the transponders are determined beforehand, preferably by triangulation from a surface vessel establishing its own positions from e.g. a satellite navigation system such as the GPS” ([0107-[0108]: range or distance (analogous to subsea surface elevation information) between transponders and vessel (see [0110]-[0111]) is calculated using acoustic signals (see [0105]) and positions of the transponders, which are determined beforehand by triangulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter and Pan, and in further view of Larsen, to obtain subsea surface elevation information at each of the plurality of surface locations by triangulating each of a plurality of transponders, in order to obtain accurate information regarding subsea surface elevation.

Regarding the plurality of tiltmeters stations function as the plurality of transponders, Kampshoff teaches:
“FIG. 2 shows how the pressure sensors 1 are each mounted on a tripod 3 of which the legs at least partly penetrate the seafloor 2 and how the distances between the pressure sensors 1 are measured by obtaining time of flight information of acoustic, electromagnetic, photonic and/or other wireless signals 4 transmitted periodically by a wireless signal transmitter 5 mounted at one tripod 3 to wireless signal receivers 6 mounted at the other tripods 3” ([0023]: pressure sensors (analogous to tiltmeters) are mounted on tripods, which also include transmitter/receivers for measuring time of flight of acoustic signals for determining distances during monitoring of seafloor movements (see [0010]; see also Larsen at [0112] regarding transponders equipped with pressure sensors to determine depth of transponder)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan and Larsen, and in further view of Kampshoff, to implement the plurality of tiltmeters stations to function as the plurality of transponders, in order to minimize the computational calculations due to utilization of the same sensor platform for acquisition of different measurements.

Regarding claim 18. (Original)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 16 as described above.
Davis does not disclose:
the subsea surface elevation information are obtained by measuring water pressure.

Pan teaches:
“In another embodiment, the seismic streamer 106 comprises a dual-sensor streamer, in which the seismic sensors 107 comprise pairs of collocated pressure and particle motion sensors … The seismic sensors 107 in the ocean bottom sensor 108 can also comprise pairs of pressure and particle motion sensors … When the seismic source 104 is activated, acoustic energy travels downwardly, at 110, through the body of water 102 and the water bottom 109 to layer boundaries, such as 111 and 112, surrounding a subterranean formation layer, such as 113. A portion of the acoustic energy is reflected from the layer boundary at 111 and travels upwardly, at 114. The upwardly traveling acoustic energy 114 is detected at seismic sensors 107 on the ocean bottom cable 108 or the seismic streamer 106” ([0020]-[0022]: a seismic acquisition system includes a seismic source and a dual-sensor streamer including pressure sensors and particle motion sensors; the seismic acquisition system employs acoustic energy to obtain measurements at the seismic sensors in order to estimate the rough sea elevation (see [0024]; see also Larsen at [0112] regarding transponders equipped with pressure sensors to determine depth of transponder)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to obtain the subsea surface elevation information by measuring water pressure, in order to obtain a confident measurement of subsea surface elevation by using well known techniques.

Regarding claim 19. (Previously Presented)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 16 as described above.
Davis further discloses:
the set of constraining relationships relates undetermined values for the temporal changes in the surface elevations at the plurality of surface locations to the surface gradient information included in the geodetic data, and wherein a plurality of constraining relationships in the set of constraining relationships include undetermined values for the temporal changes in the surface elevations at the plurality of surface locations ([0005]-[0006], [0009]: the set of constraining relationships relates undetermined values for temporal changes in surface elevation to surface gradient information included in the geodetic data at multiple surface locations).  
	
Davis does not explicitly disclose:
the geodetic data is subsea geodetic data; 
the surface elevations are subsea surface elevations; and
the surface gradient information is subsea surface gradient information.

Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the geodetic data as subsea geodetic data, the surface elevations as subsea surface elevations, and the surface gradient information as subsea surface gradient information, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Regarding claim 20. (Currently Amended)
Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, discloses all the features of claim 19 as described above.
Davis further discloses:
the geodetic data include the surface elevation information for a first subset of the plurality of surface locations and the surface gradient information for a second subset of the plurality of surface locations ([0006]: geodetic data includes surface elevation information for a first subset of surface locations, and surface gradient information for a second subset of surface locations); 
wherein the set of constraining relationships relates undetermined values for the temporal changes in the surface gradients at the first subset of the plurality of surface locations and the undetermined values for the temporal changes in the surface elevations at the second subset of the plurality of surface locations to the surface elevation information and the surface gradient information included in the geodetic data, wherein the plurality of the constraining relationships includes multiple undetermined values ([0006]: the constraining relationships relate undetermined values for temporal changes in surface gradients at the first subset of surface locations and undetermined values for temporal changes in surface elevations at the second subset of surface locations to the surface elevation information and the surface gradient information included in the geodetic data, with the constraining relationships including multiple undetermined values); and 
wherein identifying the values for the temporal changes in the surface elevations and the temporal changes in the surface gradients at each surface location in the plurality of surface locations comprises identifying particular values for the temporal changes in the surface gradients at each of the first subset of the plurality of surface locations and particular values for the temporal changes in the surface elevations at each of the second subset of the plurality of surface locations based on determining the solution to the set of constraining relationships ([0005]-[0006]: Identifying particular values for temporal changes in surface elevation at each surface location in the subset includes identifying particular values for temporal changes in surface gradient at each of the first subset of locations and particular values for temporal changes in surface elevation at each of the second subset of surface locations, the identification being based on determining a solution to the set of constraining relationships).  

Davis does not explicitly disclose:
the geodetic data is subsea geodetic data; 
the surface elevation information is subsea surface elevation information;
the surface gradient information is subsea surface gradient information;
the surface gradients are subsea surface gradients; and
the surface elevations are subsea surface elevations.

Brandsaeter further teaches:
“Subsidence and/or uplift of the seafloor is an issue in many of these applications where fluids are produced, replaced or injected onshore or offshore … Subsidence or uplift may be monitored by hydroacoustic methods, measurements of pressure changes at the seafloor or by tilt-meters” ([0003]-[0004]: changes on the seafloor (e.g., subsidence or uplift) are monitored using hydroacoustic methods, pressure measurements or tiltmeters), and
“It is possible to detect subsidence by mapping a polygonal mesh to the solid surface, e.g. the seafloor above a formation, and monitoring the mesh in a time-lapse sequence. In this case, tilt sensors within the seismic stations 110, 140 could provide spatial derivatives in the x and y-directions … In addition or alternatively, the corners of the mesh may be determined by pressure sensors capable of detecting pressure changes less than approximately 10-1m/( 10 m/bar ) = 0.01 bar” ([0027]: subsidence is detected by mapping the seafloor to a mesh, and monitoring the mesh in a time-lapse sequence (temporal changes), with tilt sensors providing spatial derivatives (analogous to subsea surface gradient information) and pressure sensors detecting pressure changes (analogous to subsea surface elevation information) (see also [0011], [0017] and  [0035] regarding determining changes in the curvature of the solid using regression analysis)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Brandsaeter, Pan, Larsen and Kampshoff, to implement the geodetic data as subsea geodetic data, the surface elevation information as subsea surface elevation information, the surface gradient information as subsea surface gradient information, the surface gradients as subsea surface gradients, and the surface elevations as subsea surface elevations, in order to monitor the seafloor subsidence and/or uplift to understand the depletion of the underlying subsurface formation as well as to detect any possible subsidence having an impact on the infrastructure on the seafloor, as discussed by Brandsaeter ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ROBERTS F A, GB 2089043 A, Submerged marine seismic streamer locating appts. uses transponders secured to ocean floor providing acoustic pulses detected by receivers in streamer and towing vessel
Reference discloses using acoustic signals and triangulation of transponders to obtain location and distance of a receiver in a vessel.
Hersey; John A. et al., US 20100141518 A1, AUTONOMOUS COOPERATIVE SURVEYING
Reference discloses measuring depth of water using sonars and radar altimeters to produce contour maps using elevation reference and geographic triangulation.
Clark; Robert J. et al., US 20130018587 A1, HYDROCARBON DETECTION SYSTEM AND METHOD
Reference discloses triangulating positions of sensors to detect hydrocarbon deposits (see Fig. 11).
Larsen; Mikael Bliksted, US 20060235583 A1, METHODS AND SYSTEMS FOR NAVIGATING UNDER WATER
Reference discloses determining range from transponders to a vessel unit using triangulation of transponders locations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857